Provectus Pharmaceuticals, Inc. 7327 Oak Ridge Highway, Suite A Knoxville, Tennessee 37931 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attn: Jeffrey Riedler, Assistant Director Re:Provectus Pharmaceuticals, Inc. Registration Statement on Form S-3 Filed July 2, 2012 File No. 333-182476 Dear Mr. Riedler: In accordance with Rule 461 under the Securities Act of 1933, as amended (the "Securities Act"), Provectus Pharmaceuticals, Inc. (the "Company") hereby requests acceleration of the effectiveness of the Company's Registration Statement on Form S-3, file number 333-182476, for July 20, 2012 at 9:00 a.m. Eastern Time, or as soon as practicable thereafter. This letter will confirm that the Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. PROVECTUS PHARMACEUTICALS, INC. By: /s/ Peter R. Culpepper Name: Peter R. Culpepper Title: Chief Financial Officer and Chief Operating Officer
